The infant plaintiff, Donta Batts, allegedly suffered lead poisoning as a result of exposure to lead paint in his apartment in a building owned by the defendant Lorenzo Distant. To establish that a landlord is liable for a lead paint condition, a plaintiff must demonstrate that the landlord had actual or constructive notice of, and a reasonable opportunity to remedy, the hazardous condition (see Chapman v Silber, 97 NY2d 9). Here, the plaintiffs raised a triable issue of fact as to whether Distant had constructive notice as a result of his actual notice of many conditions in the apartment indicating a lead paint hazard to young children (see Chapman v Silber, supra). Distant’s motion for summary judgment therefore should have been denied (see Brown v Paul, 290 AD2d 469). S. Miller, J.P., Schmidt, Adams and Townes, JJ., concur.